Exhibit 10.1




SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (“Agreement”) is between Jeff
Klinefelter (“you”) and Piper Jaffray & Co. (“Piper Jaffray”). The following
facts are important to the creation of this Agreement:


A.
You are an employee of Piper Jaffray.



B.
You are separating from your employment with Piper Jaffray. As a result, your
employment with Piper Jaffray or any of its affiliates is being terminated
effective August 1, 2017 with your last day worked being June 12, 2017.



C.
You agree to provide Piper Jaffray with a release of any and all claims you may
have against Piper Jaffray and its parent company, Piper Jaffray Companies, and
affiliates, and Piper Jaffray agrees to provide you with consideration in return
for your release and other commitments in this Agreement.



You and Piper Jaffray agree as follows:


1.
Your employment with Piper Jaffray or its affiliates are being terminated
effective August 1, 2017, with your last day worked being June 12, 2017.



2.
You agree not to do or say anything at any time to disparage the character,
integrity or business of Piper Jaffray or its affiliates, or any of their
respective officers, directors or employees including, but not limited to,
officers, directors and employees of Piper Jaffray; provided, however, that
nothing in this Agreement shall prohibit you from engaging in any Protected
Activity. For purposes of this Agreement, Protected Activity means (a) filing a
charge or complaint, or (b) reporting possible violations of state or federal
law to any governmental agency or entity or any self-regulatory organization,
including but not limited to the Securities and Exchange Commission, the
Department of Justice, FINRA, or any other federal or state agency or Inspector
General. Protected Activity does not include the disclosure of any information
you came to learn during the course of your employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information covered by the Bank
Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would reveal
the existence or contemplated filing of a suspicious activity report. You
understand that you are not required to obtain prior authorization from Piper
Jaffray or to inform Piper Jaffray prior to engaging in any Protected Activity.
Piper Jaffray will likewise reasonably endeavor to prevent any officers,
directors or employees of Piper Jaffray from disparaging your character or
integrity. Nothing in this paragraph prohibits you or Piper Jaffray from
providing any truthful information or testimony provided during the course of
legal proceedings, or in response to a court order, subpoena or inquiry by a
government agency.







--------------------------------------------------------------------------------




3.
You agree that you will return all property of Piper Jaffray or its affiliates
to Piper Jaffray prior to the termination of your employment. This includes,
without limitation, proprietary and confidential information which you learned
in the course of your employment with Piper Jaffray (which, in turn, includes
all non-public information that might be of use to competitors or harmful to
Piper Jaffray or its clients, if disclosed), including information that you may
have retained in personal items (e.g. electronic devices or home computers). In
addition, you acknowledge and agree that, except for Protected Activity, your
obligation to preserve and not disclose confidential information continues even
after your employment ends. Except for Protected Activity, you agree to maintain
the confidentiality of all proprietary and confidential information with which
you became acquainted through your employment at Piper Jaffray.



4.
Transition Period

Between June 12, 2017 and August 1, 2017 (“transition period”), you continued to
be a registered employee of Piper Jaffray & Co. and remained subject to firm
wise Compliance and employee conduct policies, as such, your business and
personal disclosure activities continued to be subject to Piper Jaffray’s
compliance and supervisory requirements, specifically including requirements to
obtain Firm approval for outside business activities, board affiliations,
private securities transactions, and political contributions, and complete all
required regulatory education requirements.


5.
Release

You, on behalf of yourself, your spouse, successors, heirs, and assigns, hereby
forever relieves, releases, and discharges Piper Jaffray, any affiliates of
Piper Jaffray, as well as their past, present and future officers, directors,
administrators, shareholders, employees, agents, successors, subsidiaries,
parents, assigns, representatives, and all other affiliated or related
corporations, all benefit plans sponsored by Piper Jaffray, and entities, and
each of their respective present and former agents, employees, or
representatives, insurers, partners, associates, successors, and assigns, in any
and all capacities (including but not limited to the fiduciary, representative
or individual capacity of any released person or entity), and any entity owned
by or affiliated with any of the above, from any and all claims, debts,
liabilities, demands, obligations, liens, promises, acts, agreements, costs and
expenses (including but not limited to attorneys’ fees), damages, actions, and
causes of action, of whatever kind or nature, including but not limited to any
statutory, civil, administrative, or common law claims, whether known or
unknown, suspected or unsuspected, fixed or contingent, apparent or concealed,
arising out of any act or omission occurring before your execution of this
Agreement, including but not limited to:


a.
Any claims based on, arising out of, or related to your employment with, or the
ending of your employment with, Piper Jaffray;



b.
Any claims based on, arising out of, or related to the forfeiture of any
restricted stock shares previously granted to you;







--------------------------------------------------------------------------------




c.
Any claims arising from rights under federal, state, and/or local laws relating
to the regulation of federal or state tax payments or accounting;



d.
Federal, state or local laws that prohibit harassment or discrimination on the
basis of race, national origin, religion, sex, gender, age, marital status,
bankruptcy status, disability, perceived disability, ancestry, sexual
orientation, family and medical leave, or any other form of harassment or
discrimination or related cause of action;



e.
Federal, state or local laws that prohibit retaliation;



f.
Statutory claims of any kind, including but not limited to, any alleged
violation of Title VII of the Civil Rights Act of 1964, The Civil Rights Act of
1991, Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; The Employee Retirement Income Security Act of 1971, as amended, The
Americans with Disability Act of 1990, as amended, the Workers Adjustment and
Retraining Notification Act, as amended; the Occupational Safety and Health Act,
as amended, the Sarbanes-Oxley Act of 2002, the Older Workers Benefit Protection
Act; the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; the the
Minnesota Human Rights Act; Minn. Stat. § 181.81; the Minneapolis Code of
Ordinances; or any other federal, state or local statute, ordinance or law,
statute, ordinance, or other regulation;



g.
Common law claims of any kind, including but not limited to claims alleging
contract, tort, and property rights, breach of contract, breach of
implied-in-fact contract, breach of the implied covenant of good faith and fair
dealing, tortious interference with contract or current or prospective economic
advantage, fraud, deceit, invasion of privacy, unfair competition,
misrepresentation, defamation, wrongful termination, tortious infliction of
emotional distress (whether intentional or negligent), breach of fiduciary duty,
violation of public policy, or any other common law claim of any kind
whatsoever;



h.
Any claims for severance pay, sick leave, family leave, liability pay, vacation,
life insurance, health insurance, continuation of health benefits, disability or
medical insurance, or your 401(k) rights or any other fringe benefit or
compensation, including but not limited to stock options, and any claims based
on, Piper Jaffray arising out of, or related to employment agreement and any
amendment thereto;



i.
Any claim for damages or declaratory or injunctive relief of any kind.



6.
Consideration



a.
Lump Sum Payment. Piper Jaffray issued payment to you in the gross amount of
$250,000, on or about the first regular payday that falls after Piper Jaffray’s
receipt of your signed Agreement and the revocation period in Paragraph 16 has
expired.



b.
Payroll continuation. Although your last day in the office was June 12, 2017,
you remained on Piper Jaffray’s payroll until August 1, 2017. In addition, in
consideration





--------------------------------------------------------------------------------




of your early transition on August 1, 2017, Piper Jaffray will issue you a
payment in the amount of $70,833, which represents payment for your base salary
and the employer-paid portion of your benefits for the period from August 2,
2017 through October 1, 2017.


c.
Career Transition Services. Piper Jaffray & Co. has made available to you career
transition services through Lee Hecht Harrison (800‑845‑5855) at a level
corresponding to your position.



d.
Attorneys Fees. Piper Jaffray & Co. paid for 4 hours of your attorney’s fees at
a rate of $375.00 per hour in connection with his/her review of this Agreement
for a total of $1,500 net.



e.
COBRA. Piper Jaffray & Co. paid you $3,127.56 to cover the cost of your COBRA
(of $1,563.78 per month for family coverage) for the months of November and
December. Piper Jaffray & Co. will pay you $3,127.56 to cover the cost of your
COBRA for the months of September and October.



f.
Equity Awards. The restricted stock and mutual fund restricted stock award(s)
identified below will continue to vest on their normal schedule so long as: (1)
you sign a “Post-Termination Agreement” (attached as Exhibit 1) and for the
duration of the vesting period you abide by the provisions therein including,
but not limited to, refraining from becoming a director, officer, employee,
partner, consultant, or independent contractor of a “Talent Competitor” as that
term is more narrowly defined to be limited to the following firms: Cowen Inc.,
Evercore ISI, Friedman Billings Ramsey Group, Inc., Greenhill & Co., Houlihan
Lokey, JMP Securities, Lazard, Moelis & Company, Oppenheimer, Stifel, Robert W.
Baird & Co., William Blair & Co., or any successor entity of the foregoing if
such successor entity is determined to be a peer for compensation purposes by
the Compensation Committee of the Piper Jaffray Companies Board of Directors;
(2) you sign and have not revoked this Agreement pursuant to paragraph 15, and
(3) you have complied with the terms of this Agreement.



PJC EQUITY
Award Date
2018 Vesting
Shares to Vest on Vesting Date
2019
Vesting
Shares to Vest on Vesting Date
2020 Vesting
Shares to Vest on Vesting Date
02/17/2015
2/17/2018
3,950
 
 
 
 
02/16/2016
2/16/2018
6,764
2/16/2019
6,765
 
 
02/15/2017
2/16/2018
1,314
2/16/2019
1,314
2/16/2020
1,314





--------------------------------------------------------------------------------




MFRS AWARDS
Grant Date
Vesting Date
ADVGX
ADVWX
INFIX
02/17/2015
2/17/2018
2,773.568
3,602.455
4,347.582
 
 
 
 
 
Grant Date
Vesting Date
VFINX
VEXAX
DODIX
02/15/2017
2/16/2018
247.179
280.727
2,364.566
02/15/2017
2/16/2019
247.179
280.727
2,364.566
02/15/2017
2/16/2020
247.179
280.727
2,364.566

You agree that all of the considerations set forth and outlined above,
represents full and fair consideration for your release of claims in paragraph 5
and other commitments within this Agreement.


7.
You understand that while you retain the right to file a charge of
discrimination or pursue an administrative action through an agency such as the
Equal Employment Opportunity Commission or any state counterpart, you are
releasing any claims for money damages, by such administrative charge or
otherwise, whether brought by you on your own behalf or by any other party
(governmental or otherwise), unless this Agreement is found to be void.



8.
You expressly and knowingly acknowledge that, after the execution of this
Agreement, you may discover facts different from or in addition to those that
you now know or believe to be true with respect to the claims released in this
Agreement. Nonetheless, this Agreement shall be and remain in full force and
effect in all respects, notwithstanding such different or additional facts and
you intend to fully, finally, and forever settle and release those claims
released in this Agreement. In furtherance of such intention, the release given
in this Agreement shall be and remain in effect as a full and complete release
of such claims, notwithstanding the discovery and existence of any additional or
different claims or facts. Similarly, in entering into this Agreement, you
assume the risk of misrepresentations, concealments, or mistakes, and if you
should subsequently discover that any fact relied upon in entering into this
Agreement was untrue, that any fact was concealed, or that your understanding of
the facts or law was incorrect, you shall not be entitled to set aside this
Agreement or the settlement reflected in this Agreement or be entitled to
recover any damages on that account.



9.
You represent that you have not revealed to anyone any trade secrets or
confidential or proprietary information of Piper Jaffray, not otherwise
available to the public, except in connection with Protected Activity. You
further represent that you have returned any and all Piper Jaffray documents to
Piper Jaffray.



10.
Your release of all legal claims includes all claims related to your employment
or employee benefits with Piper Jaffray or its affiliates, including your
hiring, the terms and conditions of your employment and the termination of your
employment. You agree that your separation of employment does not constitute a
severance event and you are not entitled to any benefits under the Piper Jaffray
Severance Pay Plan or under any severance agreement, plan or arrangement of
Piper Jaffray or its affiliates.





--------------------------------------------------------------------------------




11.
Your release does not affect any rights you may have under any tax-qualified
retirement plan in which you may have a vested, unpaid, accrued benefit.



12.
You agree to keep the fact and terms of this Agreement strictly confidential,
except that you may disclose them (a) in connection with Protected Activity or
(b) to your present or future attorneys, accountants, tax advisors, financial
advisors, and spouse, provided they agree to hold them strictly confidential.



13.
You agree that if you violate any of your obligations under this Agreement,
Piper Jaffray may recover any damages incurred by reason of your breach by
refraining from paying the compensation described in Section 5 and/or by
recovering any amount already paid to you. Piper Jaffray may also seek any other
available remedies for any such violation by you.



14.
You agree to cooperate with Piper Jaffray and any of its affiliates in any legal
or regulatory matters (including regulatory inquiries that are not formal
investigations) brought by counsel, administrators, predecessors, successors and
shareholders before any court, arbitrator, mediator, regulator, government
agency or self-regulatory organization. By agreeing to cooperate with Piper
Jaffray and any of its affiliates in any such matters, you agree, among other
things, to make yourself available at mutually agreeable dates and times,
provide any documents within your possession or control, and provide testimony
if you are called to provide it at a deposition, trial or arbitration. Piper
Jaffray agrees to reimburse you for all reasonable out-of-pocket expenses that
you may incur in providing the foregoing cooperation.



15.
You understand that Piper Jaffray will be required to file a U-5 upon
termination of your employment and that the form will disclose for reason of
termination “Other: Mutual Agreement. The parties determined it was in their
respective best interests for Jeff Klinefelter to transition out of the Company.
(There is no sales or business practice violation).



16.
You represent that you have: (a) received a copy of this Agreement for review
and study and have had at least twenty-one (21) days to consider the Agreement
before signing it; (b) you have fully read this Agreement; (c) you have been
advised and encouraged to consult an attorney, and you had the opportunity to
discuss this Agreement with an attorney; and (d) you understand and fully agrees
to the Agreement's provisions. You represents and agrees that if you sign this
Agreement before the expiration of the twenty-one (21) day period, it is because
you have decided voluntarily that you do not need any additional time to decide
whether to sign the Agreement.



17.
You may revoke this Agreement up to 15 days after you sign it by either
hand-delivering written notice to Piper Jaffray or by sending written notice
postmarked within the 15-day period and addressed as follows:



Christine Esckilsen
Piper Jaffray & Co.




--------------------------------------------------------------------------------




Chief Human Capital Officer and Assistant General Counsel
800 Nicollet Mall, J09S02
Minneapolis, MN 55402
18.
You may not, without Piper Jaffray’s prior written consent, assign to anyone any
of your rights or obligations under this Agreement.



19.
This Agreement does not mean and may not be interpreted to mean that Piper
Jaffray or any of its affiliates acted wrongfully toward you or anyone else.



20.
This Agreement, together with the Post-Termination Agreement set forth in
Exhibit 1 and the Restricted Stock and MFRS Agreements you have executed (and
for which the Talent Competitor language is now governed by the Post-Termination
Agreement), contain the entire agreement between you and Piper Jaffray, and
supersedes all prior or contemporaneous agreements and understandings, oral or
written, between you and Piper Jaffray as of the date of this Agreement.



21.
If a court decides that any part of this Agreement is invalid or cannot be
enforced, such part will be deleted or, if possible, modified so that it is
enforceable, and the other parts of this Agreement will remain in effect.



22.
This Agreement will be governed by the laws of the State of Minnesota without
regard for principles and conflicts of laws thereof.



YOU UNDERSTAND AND AGREE THAT THIS RELEASE IS A FULL, FINAL AND COMPLETE
SETTLEMENT AND RELEASE OF ALL CLAIMS, EXCEPT AS SPECIFICALLY SET FORTH IN
PARAGRAPH 2, AGAINST PIPER JAFFRAY AND ITS AFFILIATES. YOU ALSO UNDERSTAND THAT
YOU ARE RELEASING POTENTIALLY UNKNOWN CLAIMS, AND THAT YOU HAVE LIMITED
KNOWLEDGE WITH RESPECT TO SOME OF THE CLAIMS BEING RELEASED. YOU ACKNOWLEDGE
THAT THERE IS A RISK THAT, AFTER SIGNING THIS AGREEMENT, YOU MAY LEARN
INFORMATION THAT MIGHT HAVE AFFECTED YOUR DECISION TO ENTER INTO THIS AGREEMENT.
YOU ASSUME THIS RISK AND ALL OTHER RISKS OF ENTERING INTO THIS AGREEMENT. YOU
AGREE THAT THIS RELEASE IS VOLUNTARILY AND KNOWINGLY MADE.


8/1/2017         /s/ Jeff Klinefelter
Date                        JEFF KLINEFELTER
                        
Piper Jaffray & Co.


8/1/2017 /s/ Christine Esckilsen
Date                        By: CHRISTINE ESCKILSEN




--------------------------------------------------------------------------------






EXHIBIT 1 TO SEPARATION AGREEMENT AND GENERAL RELEASE


PIPER JAFFRAY COMPANIES
POST-TERMINATION AGREEMENT


This Post-Termination Agreement (this “Agreement”) is between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and Jeff Klinefelter (the
“Grantee”) and is effective as of August 1, 2017 (the “Termination Date”).
In exchange for the consideration, promises and covenants below, the Company and
the Grantee hereby agree as follows:
Agreements


1.    Agreements of the Company. The Company agrees that, so long as the Grantee
complies with the obligations set forth in Section 2 below, the following
restricted stock awards (RSAs) Mutual Fund Restricted Shares (MFRS’) and/or
non-qualified stock options (NQSOs) shall continue to vest and be exercisable as
follows:


PJC EQUITY
Award Date
2018 Vesting
Shares to Vest on Vesting Date
2019
Vesting
Shares to Vest on Vesting Date
2020 Vesting
Shares to Vest on Vesting Date
02/17/2015
2/17/2018
3,950
 
 
 
 
02/16/2016
2/16/2018
6,764
2/16/2019
6,765
 
 
02/15/2017
2/16/2018
1,314
2/16/2019
1,314
2/16/2020
1,314



MFRS AWARDS
Grant Date
Vesting Date
ADVGX
ADVWX
INFIX
02/17/2015
2/17/2018
2,773.568
3,602.455
4,347.582
 
 
 
 
 
Grant Date
Vesting Date
VFINX
VEXAX
DODIX
02/15/2017
2/16/2018
247.179
280.727
2,364.566
02/15/2017
2/16/2019
247.179
280.727
2,364.566
02/15/2017
2/16/2020
247.179
280.727
2,364.566



2.    Agreements of the Grantee.


(a)    Post Termination Restricted Activities. The Grantee agrees to refrain
from engaging in the Post-Termination Restricted Activities identified on
Exhibit A-1, attached hereto as follows:


(1) for grants awarded in 2010 or after, at any time during the period from the
Termination Date through the shorter of (i) the remaining vesting period of the
last to vest of the RSAs and/or NQSOs, or (ii) two years following the
Termination Date; and




--------------------------------------------------------------------------------




Each attached Exhibit A describes substantially the same Post-Termination
Restricted Activities contained in the award agreement(s) covering the RSAs,
MFRS’and/or NQSOs that are the subject of this Agreement, and is incorporated
into and made a part of this Agreement, as if fully set forth herein.


(b)    Grantee acknowledges and also agrees that:


(1) The Post-Termination Restricted Activities of this Agreement are fair and
reasonable and protect legitimate business interests of the Company. Grantee is
electing to enter into this Agreement freely and with knowledge of its contents
and with the intent to be bound by the restrictions contained herein. By
complying with the restrictions of this Agreement, Grantee will not be precluded
from pursuing a profession, trade or business or otherwise earning a livelihood.
(2) Grantee is free to terminate this Agreement upon notice to the Company at
any time and, thereafter, to engage in any of the Post-Termination Restricted
Activities described in Section 2(a) above (to the extent not otherwise
unlawful), but shall not be entitled to any additional vesting of shares under
the RSAs, MFRS’ and/or NQSOs that are the subject of this Agreement. Such
vesting immediately and automatically shall cease as of the first date that the
Grantee engages or attempts to engage in any of the Post-Termination Restricted
Activities, and the Grantee promptly shall provide truthful notice to the
Company of such date by use of the Notice attached hereto as Exhibit B.
(3) Grantee shall truthfully complete and submit to the Company, beginning on
December 15, 2017, and every December 15 thereafter (“Notice Date”) through the
termination of this Agreement, the Notice attached hereto as Exhibit C unless
the Grantee has, or should have, given to the Company the Notice attached hereto
as Exhibit B. Failure of the Company to have received from the Grantee a Notice
in the form attached hereto as Exhibit C within fifteen (15) days after any
Notice Date shall entitle the Company to treat this Agreement as having been
terminated by the Grantee.


(4) When vesting of shares ceases under any of the NQSOs that are the subject of
this Agreement, the Grantee shall have ninety (90) days thereafter to exercise
all vested shares under that NQSO, after which time the vested portion of the
NQSO shall terminate and cease to be exercisable.


3.    Agreements of the Company and Grantee.


(a)    Notices. Any notices required or permitted hereunder shall be given to
the appropriate party at the address specified below or at such other address as
the party shall specify in writing. Such notice shall be deemed given upon
personal delivery to the appropriate address or, if sent by certified or
registered mail, seven (7) calendar days after the date of mailing.




--------------------------------------------------------------------------------




(1)To the Company:
(2)To the Grantee:
Piper Jaffray Companies
Attention: Compensation
U.S. Bancorp Center
800 Nicollet Mall, Ste. 800
Mail Stop J09SHR
Minneapolis, MN 55402
Jeff Klinefelter
_____________________
____________________
USA

    
(b)    Modification; Termination. In the event that any one or more of the
Post-Termination Restrictions of Section 2(a) above shall for any reason be held
to be unenforceable, invalid or illegal for any reason including, but not
limited to, being excessively broad as to duration, geographical scope, activity
or subject, such restriction shall be construed or modified by limiting and
reducing it, so as to provide the Company with the maximum protection of its
business interests and the intent of the parties hereto and yet be valid and
enforceable under the applicable law as it shall then exist. If any such
restriction held to be unenforceable, invalid or illegal cannot be so construed
or modified, then this Agreement shall terminate in its entirety, and at the
time of such termination, vesting of the RSAs, MFRS’ and/or NQSOs that are the
subject of this Agreement shall cease immediately and automatically.
(c)    Amendment and Waiver. Except as provided in the plan pursuant to which
the RSAs, MFRS’ and/or NQSOs were granted (the “Plan”), this Agreement may be
amended, modified, or canceled only by a written instrument executed by the
parties. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought.  Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived, and shall not constitute a waiver of
such term or condition for the future or as to any other act other than that
specifically waived.


(d)    Agreement to Arbitrate. The Company and the Grantee each agrees (i) that
any dispute, claim or controversy arising out of or relating directly or
indirectly to the construction, performance or breach of this Agreement shall be
settled by arbitration before and in accordance with the rules of the Financial
Industry Regulatory Authority; and (ii) that judgment upon any award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof.
Accordingly, the Company and the Grantee each waive their right (if any) to a
trial before a court judge and/or jury to resolve any such disputes.


(e)    Miscellaneous. This Agreement is entered into under the laws of the State
of Delaware, the state in which the Company is incorporated, and shall be
construed and interpreted thereunder (without regard to its conflict-of-law
principles). This Agreement, the award agreement(s) granting the RSAs and/or
NQSOs to the Grantee, and the Plan set forth the entire agreement




--------------------------------------------------------------------------------




and understanding of the parties hereto with respect to the post-termination
treatment of the RSAs, MFRS’ and/or NQSOs covered by this Agreement. This
Agreement shall be binding in all respects on the heirs, representatives,
successors and assigns of the Grantee.


IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement
effective as of the Termination Date specified at the beginning of this
Agreement.


GRANTEE




/s/ Jeff Klinefelter




PIPER JAFFRAY COMPANIES




/s/ Andrew Duff


By Andrew S. Duff
Its Chairman & CEO








--------------------------------------------------------------------------------


Exhibit A-1


POST-TERMINATION RESTRICTED ACTIVITIES (Awards 2010 and after)


1.    Non-Disclosure & Non-Use of Company-Confidential Information: Grantee
shall not use, disclose or misappropriate any Company-Confidential Information
(as defined below) unless the Company or an Affiliate consents otherwise in
writing. “Company-Confidential Information” means any confidential, secret or
proprietary knowledge or information of the Company or an Affiliate that the
Grantee has acquired or become acquainted with during the Grantee’s employment
with the Company or an Affiliate, including, without limitation, any
confidential customer, client or account lists or contacts or confidential
business plans or information; provided, however, that Company-Confidential
Information shall not include any knowledge or information that is now publicly
available or which subsequently becomes generally publicly known in the form in
which it was obtained from the Company or an Affiliate, other than as a direct
or indirect result of the Grantee’s disclosure in violation of this paragraph.


2.    Non-Solicitation of Employees: Grantee shall not, directly or indirectly,
on behalf of the Grantee or any other person (including but not limited to any
Talent Competitor (as defined below)), solicit, induce or encourage any person
then employed by the Company or an Affiliate to terminate or otherwise modify
their employment relationship with the Company or such Affiliate. A “Talent
Competitor” means: Cowen Inc., Evercore ISI, Friedman Billings Ramsey Group,
Inc., Greenhill & Co., Houlihan Lokey, JMP Securities, Lazard, Moelis & Company,
Oppenheimer, and Stifel), Robert W. Baird & Co., and William Blair & Co., or any
successor entity of the foregoing if such successor entity is determined to be a
peer for compensation purposes by the Compensation Committee of the Piper
Jaffray Companies Board of Directors.


3.    Non-Solicitation of Customers: Grantee shall not, directly or indirectly,
on behalf of the Grantee or any other person (including but not limited to any
Talent Competitor), solicit or otherwise seek to divert any customer, client or
account of the Company or any Affiliate with which the Grantee had substantive
interaction prior to the Grantee’s termination of employment, away from engaging
in business with the Company or any Affiliate.


4.    No Services to or Ownership of Talent Competitors: Grantee shall not,
without the prior written consent of the Company or an Affiliate, directly or
indirectly (i) become a director, officer, employee, partner, consultant or
independent contractor of, or otherwise work or provide services for, a Talent
Competitor doing business in the same geographic or market area(s) in which the
Company or an Affiliate is also doing business, or (ii) have or acquire any
material ownership or similar financial interest in any such Talent Competitor.





--------------------------------------------------------------------------------


Exhibit B


NOTICE OF ELECTION TO TERMINATE
POST-TERMINATION AGREEMENT


Pursuant to the Post-Termination Agreement (“Agreement”) existing between me and
Piper Jaffray Companies, a Delaware corporation (the “Company”), by my signature
below I hereby give notice to the Company that I am electing to engage in one or
more of the Post-Termination Restricted Activities described in Section 2(a) of
the Agreement, as of ____________________.
I understand that, as a result of my election to engage in one or more of the
Post-Termination Restricted Activities described in Section 2(a) of the
Agreement:
(a)    On and after the date set forth above, I am not entitled to any
additional vesting of shares under my restricted stock awards and/or my stock
options granted to me by the Company prior to my Termination Date (as defined in
the Agreement) and that are the subject of the Agreement.


(b)    I have through 90 calendar days after the date set forth above during
which I may exercise shares that vested prior to such date under my stock option
grant(s).


I declare, under penalty of perjury under all applicable laws, that I have not
engaged in any of the Post-Termination Restricted Activities during the period
beginning with my Termination Date and until the date set forth above.




Date:
Signature







                                                                                                
Printed name







--------------------------------------------------------------------------------


Exhibit C




ANNUAL NOTICE OF COMPLIANCE WITH
POST-TERMINATION AGREEMENT


Pursuant to the Post-Termination Agreement (“Agreement”) existing between me and
Piper Jaffray Companies, a Delaware corporation (the “Company”), by my signature
below I declare under penalty of perjury under all applicable laws, that I have
not engaged in any of the Post-Termination Restricted Activities at any time
during the period ending December 15, ______________:






Date:
Signature







                                                                                                
Printed name





